The report of the committee on elections, to whom this case was referred, was as follows :—
“ The petition of Zonas D. Bassett and others, inhabitants of Barnstable, against the right of Daniel Bassett to a seat in this house, alleges, that the said Daniel Bassett was, at the time of his election, and is now, a superintendent of the breakwater at Hyannis, which is an office under the United States, rendering him incapable of being a member of this house.
Upon an investigation of this case, it appears to the committee, that Mr. Bassett was employed to discharge that duty by the chief clerk of the bureau of topographical engineers, *394and that he lias no office or authority, excepting what lie derives from a letter from that gentleman.
The committee are of opinion, dad, this is nor ! an ote.ee hidden under the authority of the United States/ which incapacitates the holder from serving as a member oi this n; stem
In 1791, a deputy marshal, of the linked States for tins district was permitted to hold his sewed lu icét-1 a. commissioner of bankrupts of the United States, who held a commission from the President of the United States, was allowed to remain a member.2
The words above quoted are from the amendments'to the constitution, adopted in 1822 ; they are broader than lite fan-miasre of the orffinal constitution ; Dim. tiio conunrctee are hoi satisfied that it. was intended, by those amendments, to extend this disability so widely as to cover cases inte the present.
The committee therefore report that the petitioners have leave to withdraw their petition.
This report was agreed tor3

 Ante, 34.


 Ante, 47.


 62 J. H. 53, 59, 71.